DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 has been considered by the examiner.

	
Allowable Subject Matter
Claims 1, 3-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a lighting device comprising “a mounting element on the rear surface of the flat carrier, the mounting element being an insulating body comprising peripheral flat mounting portions and an elevated portion, the elevated portion projecting into the cutout of the flat carrier; multiple mount-side electrical on a mount-side of the mounting element and electrically coupled to said multiple carrier-side electrical contacts of the flat carrier
Regarding claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a lighting device, the method comprising: “ providing a mounting element, the mounting element being an insulating body comprising peripheral flat mounting portions and an elevated portion, with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818